Citation Nr: 0717109	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for muscle spasms, 
entire body.

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Entitlement to service connection for a right upper 
extremity disability, to include of the right arm and right 
shoulder.

6.  Entitlement to service connection for a right hip 
disability.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and depression.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 RO decision that denied the 
benefits sought on appeal.  The veteran had a hearing before 
the Board in March 2007 and the transcript is of record.

The Board notes the issue was last adjudicated in an April 
2005 Statement of the Case (SOC).  Since that time, 
additional, non-duplicative evidence, to include medical 
opinions and lay statements, were received showing further 
details of the veteran's medical history.  Review by the 
agency of original jurisdiction (AOJ) is not needed, however, 
because the veteran provided a waiver of AOJ review.   

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the veteran 
claims throughout the pendency of this appeal that he injured 
his back, among other things, in a 1950 jeep accident during 
his military service.  Many of his allegations regarding the 
current claims on appeal (e.g. muscle spasms, right hip and 
bilateral leg disabilities) are linked to his claimed back 
disability.  He appears to be raising a claim for service 
connection for a low back disability and this issue is 
therefore REFERRED to the RO for appropriate action.

With the exception of the veteran's tinnitus claim, all other 
issues enumerated above are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the veteran if further information is needed on 
his part.


FINDING OF FACT

Any current tinnitus is not related to a disease or injury in 
service. 


CONCLUSION OF LAW

The veteran's claimed tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Here, the veteran alleges that his tinnitus began while in 
the military due to exposure of continuous machine gun and 
other weaponry testing.  The veteran's military records 
indicate he served as a photographer.  His DD-214 does not 
indicate combat involvement and the veteran does not allege 
otherwise.  His service medical records are silent as to any 
complaints, treatments or diagnoses of any hearing problems, 
to include tinnitus.  His December 1951 separation 
examination, moreover, is silent as to any abnormalities.  In 
short, his service medical records are not indicative of 
ringing in the ears.  

The RO denied the veteran's claim in part due to a lack of 
in-service noise exposure.  The veteran, in his various 
statements, concedes he was never in combat, but contends he 
was nonetheless exposed to excessive noise in conjunction 
with weaponry testing and was never given ear protection 
during the testing.  He also alleges he was involved in many 
top secret missions, to include aerial mapping missions, 
where he was transported by fighter jets further exposing him 
to excessive noise.  

The veteran takes issue with the perceived requirement that 
he be a combat veteran to be awarded benefits.  The Board 
clarifies to the veteran here that combat service is not 
required in order to establish service connection, and his 
own lack of combat exposure does not preclude him from an 
award of benefits.

Indeed, the Board acknowledges that the veteran is competent 
to provide evidence (including testimony and statements) 
regarding observable symptoms in service as well as 
currently.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

Even if a chronic condition was not shown during service, as 
is the case here, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The crucial inquiry, then, is whether the veteran 
currently has tinnitus related to any incident of service.  
The Board concludes he does not. 

After service, the veteran failed to submit or identify any 
medical evidence indicative of a diagnosis of tinnitus.  
Although voluminous post-service treatment records are of 
record, none indicate a current diagnosis of tinnitus.  
Indeed, the veteran had his hearing privately tested many 
times (where he was diagnosed with bilateral hearing loss), 
but no medical professional has ever diagnosed the veteran 
with tinnitus.   

Even if the Board were to assume that the veteran does indeed 
have tinnitus based on his own assertions of such, he is not 
competent to link the symptoms to his military experience.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The claim 
fails for lack of competent medical evidence linking such to 
the alleged in-service noise exposure or any other aspect of 
the veteran's military service. 

In short, there simply is no competent evidence that the 
veteran currently has tinnitus as a result of in-service 
noise exposure and, therefore, service connection is not 
warranted. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in September 2003.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran has a 
current disability is his own lay statements.  Such evidence 
is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran served in the Air Force as a photographer where 
he was stationed in Alaska for part of his duty.  He alleges 
that while in the military he was exposed to excessive noise 
during heavy weaponry training.  He alleges he was put on top 
secret missions where jets would drop him in remote locations 
in Alaska for days at a time in subzero temperatures.  He 
also alleges he was in a motor vehicle accident sometime in 
1950 where he was thrown through the windshield of a jeep and 
knocked unconscious.  These events, the veteran alleges are 
responsible for his current hearing loss, muscle spasms, 
bilateral leg, right hip and right shoulder conditions as 
well as his psychiatric conditions, to include PTSD, anxiety 
and depression. 

Hearing Loss

As described in detail above, the veteran alleges he 
currently has bilateral hearing loss as a result of in-
service noise exposure during heavy weaponry testing where he 
contends he was in close range of the testing and was not 
afforded any hearing protection.  In support of his 
contentions, he submitted various photographs of his military 
activity in Alaska showing, among other things, military 
troops holding weapons. 

He also submitted private audiometric testing by Dr. Jung 
indicative of hearing loss, right ear worse than the left, as 
early as 2001.  He claims he underwent earlier tests which 
were indicative of hearing loss, but those records proved to 
be	 unavailable. 

The Board notes the RO did not make attempts to confirm the 
veteran's allegations that he was part of or exposed to 
weaponry testing while stationed in Alaska.  The RO should 
obtain the veteran's personnel records and unit records for 
the relevant time frame to ascertain whether in-service noise 
exposure was likely.

Although the pre and post-medical records are not 
dispositive, the veteran should be afforded a VA examination 
to ascertain whether any in-service noise exposure is 
responsible for his current hearing loss.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  This is especially 
necessary in light of the veteran's allegations and current 
diagnosis of bilateral hearing loss.

Muscle Spasms, Bilateral Leg, Right Hip, Right Shoulder 
Disabilities

Here, the veteran alleges these conditions are all the result 
of a motor vehicle accident in 1950 where he flew through a 
windshield of a jeep and was knocked unconscious.

The veteran's service medical records indicate he complained 
of muscle cramps as early as October 1949.  Complaints of 
muscle spasms and cramps in both calf muscles are 
continuously noted from January 1950 to September 1950.  The 
veteran was hospitalized for observation of these symptoms, 
but all diagnostic tests were within normal limits.  
Diagnoses of "Buerger's Disease," "muscle myopathies," and 
"myeline degenerative disease" were considered.  Within 
those records, a history of a July 1948 motorcycle accident 
and a February 1950 motor vehicle accident are indicated.  
The notation indicated no injuries sustained due to the 1948 
accident and only a "minor laceration across the forehead" 
resulted from the February 1950 accident.  There are no 
treatment records from February 1950 on file.  A July 1950 
treatment record suggests the veteran's complaints and 
symptoms could have a "psychosomatic side."  The veteran 
was discharged from the military in December 1951 with no 
listed abnormalities and no definitive diagnosis regarding 
the earlier bilateral leg cramp complaints. 

The RO should make further attempts to verify the details of 
the February 1950 accident, to include obtaining the 
veteran's personnel records and unit records for the relevant 
time frame. 

After service, the veteran alleges he sought treatment for 
all these conditions within a year after separation, but 
those medical records are no longer available.  Medical 
records on file show consistent, continuous complaints of 
muscle spasms, cramps, bilateral leg, right hip and shoulder 
pain as early as 1994.  Dr. Ruopp, currently retired, also 
submitted a statement in March 2007 indicating he treated the 
veteran as early as the middle 1960s, during which the 
veteran was having severe back and hip pain, which he 
believed stemmed from an old accident.

Medical records also indicated he had many post-service 
injuries, to include a March 1994 motor vehicle accident 
where he injured his right lower back and right hip, a July 
1999 pulled muscle in the lower back and right thigh, and a 
"fall" in 2000.  

The medical records reflect varying diagnoses for the 
veteran's conditions.  With regard to his right shoulder, he 
has been diagnosed with right shoulder arthritis, a torn 
rotator cuff, impingement syndrome, and AC joint 
degeneration; and he has a history of surgery.  The muscle 
spasms, right hip pain and bilateral leg pain are explained 
at times as due to a pinched nerve or otherwise associated 
with the veteran's low back disability and at other times 
associated with sleep apnea, specifically described as 
"restless leg syndrome."  The medical records also indicate 
diagnoses of "arthralgias" in regard to his hip and 
bilateral leg pain. 

Aside from the veteran's right shoulder, most of his 
conditions have been diagnosed or described as "pain." The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

In this case, however, the in-service and post-service 
medical records show ongoing, consistent complaints with 
varying diagnoses, thus raising the possibility that his 
current diagnoses could be related to his in-service 
treatment or the in-service motor vehicle accident.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  VA examinations 
are indicated.

Psychiatric Conditions, to include PTSD, Anxiety and 
Depression

Here, the veteran alleges his top secret missions during his 
tour in Alaska were extremely stressful and ultimately led to 
his various psychiatric conditions, to include PTSD, anxiety 
and depression.  Specifically, the veteran describes aerial 
mapping missions where he would be flown by jet to a remote 
location to remain in the subzero climate of Alaska for 
several days and sometimes several weeks.  He claims that all 
those charged with these missions knew they "may not make 
it." In support of these statements, the veteran submitted 
photographs of his military experience in Alaska.  He also 
submitted a March 1951 record indicating his assignment to 
Project Alaskan Air Command as of April 14, 1951.  In the 
alternative, he believes his psychiatric conditions stem from 
his other physical medical conditions incurred in the 
military.

The Board notes that no attempts were made by the RO to 
verify the veteran's stressors.  The RO should obtain 
personnel and unit records for the relevant time frame to 
ascertain the exact nature of the veteran's duties while 
stationed in Alaska.

The veteran's service medical records indicate that while 
being treated for muscle spasms of no known origin, the 
medical examiners indicated the symptoms may have a 
"psychosomatic side."  The veteran alleges that while 
hospitalized for his muscle spasms in 1950, he was placed in 
the psychiatric ward and diagnosed with "battle fatigue."  
He provided a military record showing he was hospitalized in 
1950.  His service medical records further confirm the 1950 
hospitalization.  Although records from Fitzsimons Army 
Hospital were obtained, the RO should make an effort to 
confirm whether "mental hygiene" records exist for the 
relevant time period. 

After service, the veteran was treated for psychiatric 
conditions, to include panic attacks and depression, as early 
as the mid 1960s.  He was also later diagnosed with PTSD, 
anxiety disorder and depression.  These conditions have been 
medically associated with the veteran's military service and 
his overall declining physical health. 

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed psychiatric conditions could be related to 
his in-service medical treatment or military duties.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  A VA 
psychiatric examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make an attempt to verify 
the veteran's claimed stressor events 
involving weaponry testing, Alaska aerial 
mapping missions, and the February 1950 
jeep accident.  Specifically, the RO should 
ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) to provide 
(1) all of the veteran's personnel records 
and (2) unit records for (USAF) Hq & Hq Sq 
3605th AB Gp (PP) for February 1950 and for 
April 1951 to May 1951, to determine 
whether the alleged weaponry training, jeep 
accident and/or Alaskan missions described 
by the veteran during his duties as a 
"photographer" are documented. 

2.  The RO should make an attempt to 
verify the veteran's alleged in-service 
psychiatric treatment.  Specifically, the 
RO should request "mental hygiene" 
records from Fitzsimons Army Hospital in 
Denver, Colorado for any psychiatric 
treatment received by the veteran from 
January 1950 to September 1950. 

3.  After the above is complete and 
records are obtained to the extent 
possible, schedule the veteran for an 
audiological examination for the claimed 
condition of bilateral hearing loss to 
determine the severity and likely etiology 
of any hearing loss found, specifically 
commenting on the veteran's in-service 
noise exposure. 

Schedule the veteran for appropriate 
examinations for the claimed conditions of 
muscle spasms, bilateral leg pain, right 
hip pain and right shoulder pain to 
determine the likely etiology of any and 
all conditions found.  Commentary should 
be provided regarding the etiological 
impact, if any, of the February 1950 in-
service motor vehicle accident and the 
veteran's various post-service injuries, 
to include the March 1994 motor vehicle 
accident.
	
Pertinent documents in the claims folder 
must be reviewed by the examiners and the 
examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation.  The examiners 
should resolve any conflicting opinions.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a psychiatric examination for the 
claimed conditions of PTSD, anxiety and 
depression to determine whether the veteran 
has any psychiatric conditions attributable 
to any incident of service, to include the 
Alaska missions and in-service medical 
treatment.  If PTSD is diagnosed, the 
examiner should specifically indicate any 
in-service stressors.  The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


